                                                                                Sigrid S. McCawley
                                                                        Telephone: (954) 377-4223
                                                                      Email: smccawley@bsfllp.com

                                               May 14, 2020

VIA ECF
The Honorable Debra Freeman
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

        Re:     Juliette Bryant v. Darren K. Indyke & Richard D. Kahn, 19-10479-ALC-DCF

Dear Judge Freeman:
        We submit on behalf of Plaintiff Juliette Bryant this reply in further support of her letter
motion for a conference to address Defendants’ failure to comply with their discovery obligations
(ECF No. 27), and in response to Defendants’ second letter in opposition, filed on May 13, 2020
(ECF No. 34). As an initial matter, the Court should disregard Defendants’ latest response as
untimely. Pursuant to Individual Rule 1.D., “[u]nless the Court orders otherwise, opposition to
any letter motion shall be filed within three (3) days of the moving letter.” Notwithstanding this
rule, Defendants filed an incomplete and non-substantive opposition on May 8, and requested
“permission to submit a response to the substantive issues raised in the Letters by May 13, 2020.”
ECF No. 28. Defendants’ letter did not comply with Individual Rule 1.B., which governs “requests
for adjournments or extensions of time.” In any event, the Court did not issue an order extending
Defendants’ time to respond, much less grant Defendants leave to file two oppositions as opposed
to one. But even if the Court were to consider Defendants’ untimely filing, each of their arguments
is meritless, and confirms the need for immediate Court intervention to resolve the parties’ disputes.
         First, Defendants refuse to engage in discovery for more than a narrow, two-year period
(2002-2004). This is improper, as information concerning Epstein’s abuse of other girls and young
women throughout the span of his sex-trafficking conspiracy is plainly relevant, and therefore
discoverable under Rule 26. Defendants deride Plaintiff’s allegations as a “sex trafficking
scheme–which,” according to Defendants, “is based on unproven allegations in the S.D.N.Y.’s
2019 indictment of Mr. Epstein.” ECF No. 34 at 2 (emphases added). But given all that has been
discovered about the scope of Epstein’s operations and the numerous ways in which Plaintiff’s
abuse mirrored Epstein’s abuse of others, Defendants’ argument that Plaintiff “does not need
discovery about Mr. Epstein’s interactions with other individuals” is baseless. As set forth in
Plaintiff’s opening letter, “[d]ocuments relating to the sexual trafficking and/or sexual assault of
others at any point during that period would make the fact that Epstein trafficked and sexually
assaulted Plaintiff, the key fact that Plaintiff bears the burden of proving in this case, more probable
than it would be without such evidence.” ECF No. 27 at 2. Moreover, Rule 415 (which Defendants
fail to address) unambiguously provides that “[i]n a civil case involving a claim for relief based on
a party’s alleged sexual assault or child molestation, the court may admit evidence that the party
The Honorable Debra C. Freeman
May 14, 2020
Page 2

committed any other sexual assault or child molestation.” Fed. R. Evid. 415. Defendants are free
to attempt to prove Epstein innocent, and can try to prove that the allegations set forth in Plaintiff’s
complaint and the S.D.N.Y.’s indictment are false. They cannot, however, prevent Plaintiff from
accessing the information that would prove otherwise.
         Defendants argue that allowing discovery into a period of time greater than two years is
somehow “not proportional to the needs of this case and would impose an undue burden on the
Co-Executors.” ECF No. 34 at 1. But “unsubstantiated claims of undue burden, overbreadth and
lack of relevancy” in situations where a party has “produced no documents and answered no
interrogatories . . . are a paradigm of discovery abuse.” Jacoby v. Hartford Life & Acc. Ins. Co.,
254 F.R.D. 477, 478 (S.D.N.Y. 2009). Defendants do not even attempt to quantify what the burden
of reviewing documents through the present would be, or how that number would compare to that
for the two-year time period they propose. The only information Defendants offer in their letter is
a representation that they are “reviewing a database of over 730,000 documents.” ECF No. 34 at
1 (emphasis in original). That representation is ambiguous, however, as it sheds no light on (i)
how many of those documents Defendants will review (as opposed to just being a number of
documents housed on a “database”); (ii) how those documents were collected; or (iii) whether any
of those documents are currently being reviewed in response to the discovery requests Plaintiff
served in this case (as opposed to those served in cases brought by other victims). And the fact
that Epstein’s Estate is “large and complicated” does not change Defendants’ discovery obligations
or the deadlines that this Court imposed. Absent any particularized showing that compliance with
Plaintiff’s discovery requests would pose an undue burden, Defendants’ proposal to limit the
discovery period to two years is unfounded. Again, to date Defendants have not produced a single
document—not one.
         Second, Defendants improperly refuse to answer interrogatories or produce documents that
do not specifically reference Plaintiff or the specific instances in which she was abused.
Defendants claim that they “have and will continue to search for and produce documents that relate
to Plaintiff and her claims of battery and intentional infliction of emotional distress, regardless of
whether they specifically reference Plaintiff.” ECF No. 34 at 3. As set forth above, however,
Plaintiff is entitled to information concerning Epstein’s sex-trafficking conspiracy as a whole,
including his abuse of others, his communications with his co-conspirators, and the various ways
in which he operated his scheme throughout the years. Because the parties’ disagreement hinges
on whether or not defined topics are discoverable under Rule 26, Defendants’ suggestion that the
dispute can be resolved by exchanging “bilateral search-term proposals” is disingenuous at best.1
Id. at 3. Court intervention is required now so that Defendants can begin reviewing and producing
documents concerning the sex-trafficking conspiracy they are trying to keep secret.
       Third, the Court should compel Defendants to answer Plaintiff’s interrogatories in full. In
a desperate attempt to convince the Court that this issue is somehow “moot” or that Plaintiff’s pre-
motion letter was “premature,” Defendants claim that Plaintiff’s request was merely “that Co-

1 Plaintiff already offered to provide a list of search terms to Defendants, and their counsel
responded by stating that Defendants would only consider any other names Plaintiff goes by as a
search term. If that was not Defendants’ position, they never corrected it or otherwise indicated
that they would change it.
The Honorable Debra C. Freeman
May 14, 2020
Page 3

Executors supplement their interrogatory responses.” ECF No. 34 at 3. To be clear, Plaintiff’s
anticipated motion will be to compel Defendants to respond meaningfully to all of Plaintiff’s
interrogatories, which has still not happened despite Defendants’ belated “supplementation.”
Defendants’ “supplemental responses,” attached hereto as Exhibit A, remain deficient, and only
insert cosmetic changes based on information that should have been obvious to Defendants at the
time they served their “initial” responses, 2 or parrot back information taken from Plaintiff’s
complaint and Plaintiff’s own production of documents. In any event, each of Defendants’
“supplemental” responses “is limited to the Relevant Time Period,” which means that Defendants
still refuse to answer Plaintiff’s interrogatories for more than a two-year period. Court
intervention is required to compel Defendants to answer these interrogatories in full.
         Finally, although irrelevant to the pending motion concerning Defendants’ discovery
efforts, Plaintiff has fully complied with her discovery obligations to date, and will continue to do
so. Defendants complain that Plaintiff included within her productions what they claim are
“irrelevant documents from another case,” ECF No. 34 at 4, but Plaintiff produced these
documents because Defendants specifically asked for the documents identified in Plaintiff’s initial
disclosures, and Plaintiff correctly produced those documents. Plaintiff has and will continue to
engage with opposing counsel in good faith to answer any questions they may have.3
        For the foregoing reasons, Plaintiff respectfully requests that the Court grant her request
for a conference.




2
  Together with their “supplemental responses,” Defendants’ served verifications for their “initial
responses” on May 13, 2020. Ex. B. Whereas the initial responses were served on April 16, the
signatures for the verifications for those responses are dated May 12, 2020, which is the same date
as the verifications for the supplemental responses.
3
  In a footnote, Defendants mention a ruling in Giuffre v. Dershowitz, which disqualified Boies
Schiller Flexner LLP (“BSF”) as counsel for another Epstein victim, Virginia Giuffre, in a
defamation case brought by that victim against Alan Dershowitz. Giuffre v. Dershowitz, 410 F.
Supp. 3d 564, 578-79 (S.D.N.Y. 2019). Judge Preska’s disqualification of the law firm was not a
sanction. Instead, it was based on the advocate-witness rule because Dershowitz claimed that a
BSF attorney (while representing the victim) said something to him during a settlement negotiation
that would implicate the truth or falsity of one of Dershowitz’s allegedly defamatory statements.
Id. at 579. Indeed, BSF continues to represent Virginia Giuffre before Judge Preska in the Giuffre
v. Maxwell matter. Defendants disingenuously state that “[t]he Court should be aware” of that
ruling, despite the fact that it has nothing to do with whether or not Plaintiff herself was a victim
of Epstein’s sex-trafficking conspiracy. If Defendants and their counsel are actually seeking to
prove Epstein innocent or otherwise insulated from accounting for his misconduct, they should
drop their baseless objections to discovery, stop ad hominem attacks on counsel, cease their delay
tactics, and welcome a trial on the merits.
The Honorable Debra C. Freeman
May 14, 2020
Page 4

                                  Respectfully submitted,


                                  /s/ Sigrid S. McCawley
                                  Sigrid S. McCawley, Esq.


cc: Counsel of Record (via ECF)
